Citation Nr: 1336457	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-27 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post-sclerotherapy for varicose vein, left leg.

2.  Entitlement to a compensable disability rating for a migraine and tension headache disability.

3.  Entitlement to service connection for a sore throat.

4.  Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and R.D.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1990 to September 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2013, the Veteran and R.D. testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

During the course of the appeal, by rating decision in July 2010, the RO granted an increased 10 percent disability rating for status post-sclerotherapy for varicose vein, left leg, effective from July 21, 2008 (the date of the Veteran's claim for an increased rating).  However, inasmuch as a higher rating is available for status post-sclerotherapy for varicose vein, left leg, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to a disability rating in excess of 10 percent for status post-sclerotherapy for varicose vein, left leg, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 26, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for a compensable disability rating for a migraine and tension headache disability, service connection for a sore throat, and service connection for lupus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for a compensable disability rating for a migraine and tension headache disability, service connection for a sore throat, and service connection for lupus by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated during his April 2013 Board hearing that he wished to withdraw his appeal for a compensable disability rating for a migraine and tension headache disability, service connection for a sore throat, and service connection for lupus.  Hence, there remain no allegations  of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.


ORDER

The appeal regarding the claim for a compensable disability rating for a migraine and tension headache disability is dismissed.

The appeal regarding the claim for service connection for a sore throat is dismissed.

The appeal regarding the claim for service connection for lupus is dismissed.


REMAND

Status Post-Sclerotherapy for Varicose Vein, Left Leg

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Veteran was last afforded an examination for his status post-sclerotherapy for varicose vein, left leg, in April 2009; it appears that his disability has increased in severity since that time.  At his April 2013 Board hearing, the Veteran specifically stated that his symptoms had increased in severity since his last VA examination in 2009.  He remarked that he experienced constant swelling of his left lower leg along with discoloration, water retention, and deep pain.  R.D., the Veteran's spouse, testified at the April 2013 hearing that the Veteran was no longer able to walk or sit for as long as he could prior to the 2009 VA examination.  She also mentioned that at the time of the 2009 examination, the Veteran had skin discoloration about the size of a 50-cent piece; currently, R.D. said that the Veteran's skin discoloration was as big as a foot.  Increased swelling, pain, and skin discoloration are all symptoms capable of perception through the senses; as such, the Veteran and R.D. are competent to testify regarding their presence.  In light of their competent testimony regarding an increase in the Veteran's varicose vein symptomatology, the Veteran should be afforded an examination to determine the current severity of his varicose vein disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, the record reflects that the Veteran has continued to receive treatment at the VA Medical Center.  On remand, any on-going VA records must be obtained and associated with the paper or electronic claims folder. See 38 C.F.R. § 3.159 (c) (2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment for left leg varicose vein disability that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2.  Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected varicose vein disability.  The claims folder, and any pertinent evidence in Virtual VA, must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating varicose veins.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

In particular, the examiner is asked to identify and separate which of the Veteran's symptoms are due to his service-connected varicose vein disability and which symptoms are due to non-service-connected disabilities, to include lupus.  If the examiner is unable to differentiate which symptoms are due to varicose veins and which are due to other disabilities, the examiner should so state.

The examiner should also provide an opinion concerning the impact of the varicose vein disability on the Veteran's ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  Then, after ensuring all of the instructions outlined herein have been followed and conducting any other necessary development, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


